Fourth Court of Appeals
                               San Antonio, Texas
                                    October 13, 2021

                                  No. 04-21-00226-CV

          VALERO DEVELOPMENT CORPORATION and Imelda Fernandez,
                             Appellants

                                            v.

                                  CITY OF LAREDO,
                                       Appellee

                From the 341st Judicial District Court, Webb County, Texas
                          Trial Court No. 2020-CVK-000828-D3
                    Honorable Elma T. Salinas Ender, Judge Presiding


                                     ORDER

      Appellants’ motion for extension of time to file a brief is granted. We order
appellants’ brief due December 2, 2021.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court